Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 1 of 23 PageID #: 167




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

    WALLETA BURKE and SHARON
    LUCKY, individually and on behalf of all
                                                 Case No.: 1:19-cv-05913-CBA-SMG
    others similarly situated,
                                 Plaintiffs,
                  -against-                      ORAL ARGUMENT REQUESTED


    WHOLE FOODS MARKET GROUP,
    INC.,


                                 Defendant.




                      REPLY IN SUPPORT OF DEFENDANT’S
                 MOTION TO DISMISS FIRST AMENDED COMPLAINT


                                               Brian R. Blackman (admitted pro hac vice)
                                               bblackman@blaxterlaw.com
                                               David P. Adams (admitted pro hac vice)
                                               dadams@blaxterlaw.com
                                               BLAXTER | BLACKMAN LLP
                                               601 California Street, Suite 1505
                                               San Francisco, CA 94108
                                               Tel: (415) 500-7700

                                               Attorneys for Defendant Whole Foods
                                               Market Group, Inc.
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 2 of 23 PageID #: 168




                                            TABLE OF CONTENTS
                                                                                                                               Page
  I.    INTRODUCTION ............................................................................................................ 1
  II.   LEGAL ARGUMENT ..................................................................................................... 2
        A.        Plaintiffs’ GBL Consumer Deception Claims Fail as a Matter of Law. .............. 2
                       1.         365 Soymilk’s Label Statement “Vanilla” Is Not Misleading
                                  to Reasonable Consumers................................................................... 2
                                  a.         Mantikas and Sharpe Deal with Express Ingredient
                                             Claims and the Presence of Vanilla Extract in the
                                             Product Still Renders the Label Not Misleading .................... 3
                                  b.         Mantikas and Sharpe Do Not Stand for the Proposition

                                             That Consumers May Never Review Ingredient Lists ........... 5
                       2.         Plaintiffs Fail to Show Their GBL Claims are Not
                                  Dependent on FDCA Regulations. ..................................................... 8
                       3.         The Court is Not Bound to Accept Plaintiffs’ Interpretation
                                  of Their Consumer Survey. ................................................................ 9
                       4.         Plaintiffs Fail to Defend Their Flawed GC-MS Analysis. ............... 10
                       5.         Plaintiffs Fail to Allege Injury Under GBL Sections 349
                                  and 350. ............................................................................................ 10

        B.        Plaintiffs Fail to Adequately Allege Either a Special Relationship, or
                  WFM Group’s Special Expertise or Intent and Thus Fail to Plead Their
                  Negligent Misrepresentation Claim. ................................................................... 11
                       1.         Greene Is Wrongly Decided, and a Special Relationship
                                  Is Required........................................................................................ 12
                       2.         Plaintiffs Fail to Emphatically Allege WFM Group’s
                                  Special Expertise and Intent. ............................................................ 13



                                                                 -i-
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 3 of 23 PageID #: 169




         C.        Plaintiffs Fail to Address the Deficiencies in Their Warranty Claims. .............. 14
         D.        Plaintiffs Fail to Address Deficiencies in Their Fraud Claim. ........................... 15
         E.        Plaintiffs Fail to Demonstrate Their Unjust Enrichment Claim is Not
                   Duplicative. ........................................................................................................ 15
         F.        Plaintiffs Lack Standing to Pursue Injunctive Relief. ........................................ 16
  III.   CONCLUSION .............................................................................................................. 17




                                                                  - ii -
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 4 of 23 PageID #: 170




                                             TABLE OF AUTHORITIES
                                                      STATE CASES
     Brady v. Bayer Corp.
            26 Cal. App. 5th 1156 (2018) ..................................................................................... 6
     Kimmel v. Schaefer
           675 N.E.2d 450 (N.Y. 1996) .................................................................................... 12


                                                    FEDERAL CASES
     Axon v. Florida's Nat. Growers, Inc.
            813 F. App'x 701 (2d Cir. 2020)................................................................................. 9
     Belfiore v. Proctor & Gamble Co.
             311 F.R.D. 29 (E.D.N.Y. 2015)................................................................................ 16
     Chufen Chen v. Dunkin' Brands, Inc.
           No. 17-cv-3808-CBA-RER, 2018 WL 9346682 (E.D.N.Y. Sept. 17, 2018) ........... 15
     Dallas Aerospace, Inc. v. CIS Air Corp.
            352 F.3d 775 (2d Cir. 2003) ..................................................................................... 12
     Davis v. Hain Celestial Grp., Inc.
            297 F. Supp. 3d 327 (E.D.N.Y. 2018) ........................................................................ 7
     Ebner v. Fresh, Inc.
            838 F.3d 958 (9th Cir. 2016) ...................................................................................... 6
     Eternity Glob. Master Fund Ltd. v. Morgan Guar. Tr. Co. of N.Y.
             375 F.3d 168 (2d Cir. 2004) ..................................................................................... 12
     Fink v. Time Warner Cable
             714 F.3d 739 (2d Cir. 2013) ....................................................................................... 9
     Greene v. Gerber Prod. Co.
           262 F. Supp. 3d 38 (E.D.N.Y. 2017) ..................................................... 11, 12, 13, 14
     In re Frito-Lay N. Am., Inc. All Nat. Litig.
             No. 12-md-2413-RRM-RLM, 2013 WL 4647512 (E.D.N.Y. Aug. 29, 2013) ........ 15
     Izquierdo v. Mondelez Int'l, Inc.
            No. 16-CV-4697, 2016 WL 6459832 (S.D.N.Y. Oct. 26, 2016) ............................. 11
     Kennedy v. Mondelez Glob. LLC
           No. 19-CV-302-ENV-SJB, 2020 WL 4006197 (E.D.N.Y. July 10, 2020) ........... 4, 5
     Kommer v. Bayer Consumer Health, a division of Bayer AG
          710 F. App'x 43 (2d Cir. 2018) ................................................................................ 16


                                                              - iii -
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 5 of 23 PageID #: 171




     Mantikas v. Kellog Co.
           910 F.3d 633 (2d Cir. 2018) ................................................................... 2, 3, 4, 5, 6, 7
     Sarr v. BEF Foods, Inc.
             No. 18-cv-6409-ARR-RLM, 2020 WL 729883 (E.D.N.Y. Feb. 13, 2020) ...... 15, 16
     Sharpe v. A&W Concentrate Co.
            No. 19-CV-768 (BMC), 2020 WL 4931045 (E.D.N.Y. Aug. 24, 2020).. 2, 5, 6, 7, 16
     Silva v. Smucker Nat. Foods, Inc.
             No. 14-cv-6154-JG-RML, 2015 WL 5360022 (E.D.N.Y. Sept. 14, 2015) .............. 14
     Steele v. Wegmans Food Markets, Inc.
             No. 19-cv-9227-LLS, 2020 WL 3975461 (S.D.N.Y. Jul. 14, 2020) ....... 1, 4, 7, 8, 10
     Stolz v. Fage Dairy Processing Indus.
             2015 WL 5579872 (E.D.N.Y Sept. 22, 2015) ......................................................... 13
     Suez Equity Inv'rs, L.P. v. Toronto-Dominion Bank
            250 F.3d 87 (2d Cir. 2001) .......................................................................... 12, 13, 14
     Tianbo Huang v. iTV Media, Inc.
            13 F. Supp. 3d 246 (E.D.N.Y. 2014) ........................................................................ 15
     Trainum v. Rockwell Collins, Inc., No.
           16-CV-7005, 2017 WL 1093986 (S.D.N.Y. Mar. 9, 2017) .................................... 13
     Williams v. Gerber Prods. Co.
            552 F.3d 934 (9th Cir. 2008) ................................................................................. 6, 7
     Wright v. Publishers Clearing House, Inc.
            439 F. Supp. 3d 102 (E.D.N.Y. 2020) ..................................................................... 10


                                             STATUTES & REGULATIONS

     Fed. R. Civ. P. 8(a)(2) ............................................................................................................ 8
     Fed. R. Civ. P. 9(b) ................................................................................................................. 2
     N.Y. Gen. Bus. Law § 349 ....................................................................................... 2, 6, 8, 10
     N.Y. Gen. Bus. Law § 350 ....................................................................................... 2, 6, 8, 10




                                                                    - iv -
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 6 of 23 PageID #: 172




                                         I. INTRODUCTION
            Plaintiffs Walleta Burke and Sharon Lucky’s (collectively “Plaintiffs”) Opposition
     largely ignores Defendant Whole Foods Market Group, Inc.’s (“WFM Group”) authority
     put forward in the Motion to Dismiss, and instead relies on distinguishable case law and
     flawed arguments.
            Plaintiffs argue that Organic 365 Everyday Value Soymilk - Vanilla (“365
     Soymilk”) is deceptively labeled because it does not contain enough vanilla extract in
     comparison to other flavor ingredients. Plaintiffs’ argument rests on the tenuous
     assumption that consumers will read 365 Soymilk’s front label and assume it is flavored
     exclusively with vanilla extract. Plaintiffs’ Opposition does not address the recent holding
     in Steele v. Wegmans Food Markets, Inc., No. 19 CIV. 9227-LLS, 2020 WL 3975461, at

     *2-3 (S.D.N.Y. July 14, 2020) in which the court ruled that a similar “vanilla” statement
     informed consumers how a product would taste, not what its ingredients were. Plaintiffs
     fail to explain why the same conclusion should not apply here.
            Instead, the Opposition quixotically tilts towards other windmills. Plaintiffs first
     attempt to distinguish case law holding that the presence of vanilla extract in 365 Soymilk
     renders the label non-deceptive even as to those consumers who mistakenly interpret the
     vanilla statement as an ingredient claim. Plaintiffs’ argument rests on authority that only
     applies to product labels that make express ingredient claims. This authority does not

     apply here because 365 Soymilk does not explicitly claim it is “made with 100% real
     vanilla” or any such similar statement.
            Plaintiffs next argue that when reasonable consumers are confused as to whether
     the vanilla statement on 365 Soymilk is a flavor or ingredient claim, these consumers may
     not seek clarification on the back label. Not so. When a front label is ambiguous, the
     consumer may refer to the back label to dispel the ambiguity. Plaintiffs’ authority does
     not hold otherwise.



                                                 -1-
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 7 of 23 PageID #: 173




            Plaintiffs also put forth several other specious defenses of their New York General
     Business Law (“GBL”) Sections 349 and 350 claims, all of which fail for specific reasons,
     and for the simple reason that 365 Soymilk is not deceptively labeled.
            Finally, Plaintiffs fail to address the numerous deficiencies in their common law
     claims raised in WFM Group’s moving papers, such as their failure to: 1) adequately plead
     a special relationship, or WFM Group’s expertise and intent under Plaintiffs’ negligent
     misrepresentation claim; 2) allege notice under their warranty claims; 3) allege 365
     Soymilk was not merchantable under their implied warranty claim; 4) allege a written
     warranty under their Magnuson-Moss Warranty Act (“MMWA”) claim; 5) allege
     fraudulent intent under Rule 9(b)’s heightened pleading standard; 6) explain how their
     unjust enrichment claim is not duplicative and subject to dismissal; and 7) allege a future

     injury conveying standing to obtain an injunction.
            In sum, Plaintiffs’ Opposition fails to address many of the arguments in WFM
     Group’s moving papers, and the First Amended Complaint (“FAC”) should be dismissed.
                                       II. LEGAL ARGUMENT

        A. Plaintiffs’ GBL Consumer Deception Claims Fail as a Matter of Law.

            Plaintiffs’ argument that 365 Soymilk is deceptively labeled ignores controlling
     precedent and is based on case law that only applies to products making express ingredient
     claims. As to Plaintiffs’ other arguments, Plaintiffs are unable to show the FAC is not

     preempted for relying on alleged regulatory violations, unable to defend their flawed
     consumer survey and chromatography-mass spectrometry (“GC-MS”) test, and unable to
     establish a price premium injury.
             1.      365 Soymilk’s Label Statement “Vanilla” Is Not Misleading to
                     Reasonable Consumers.
            Plaintiffs rely on Mantikas v. Kellogg Co., 910 F.3d 633, 636–39 (2d Cir. 2018)
     and Sharpe v. A&W Concentrate Co., No. 19-CV-768 (BMC), 2020 WL 4931045, at *1
     (E.D.N.Y. Aug. 24, 2020) to argue that the presence of vanilla extract in 365 Soymilk


                                                 -2-
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 8 of 23 PageID #: 174




     does not cure any alleged deception, and that consumers are never expected to review 365
     Soymilk’s back label ingredients list to cure the front label’s ambiguities. These cases,
     however, are inapposite and Plaintiffs’ argument is contrary to controlling law. Since 365
     Soymilk’s front label does not expressly claim to be made with vanilla extract, consumers
     may check the back label to confirm its ingredient composition. In the case of such
     ambiguous front labels, the presence of the disputed ingredient also cures an alleged
     deception.

                    a.      Mantikas and Sharpe Deal with Express Ingredient Claims and
                            the Presence of Vanilla Extract in the Product Still Renders the
                            Label Not Misleading.

            Plaintiffs rely on Mantikas to argue that the presence of vanilla extract in 365
     Soymilk does not remedy the alleged deception on the product’s front label. Mantikas,

     however, is distinguishable and its reasoning does not apply where a product’s label does
     not make an express ingredient claim.
            In Mantikas, plaintiffs alleged that crackers advertised as “MADE WITH WHOLE
     GRAIN” and “MADE WITH 8G OF WHOLE GRAIN PER SERVING,” were
     deceptively labeled because they were made predominantly with white flower. Mantikas,
     910 F.3d at 635–36. The Second Circuit overturned the district court’s dismissal of
     plaintiff’s GBL false advertising claims and held that “the representation that a cracker is
     “made with whole grain” would [] plausibly lead a reasonable consumer to conclude that

     the grain ingredient was entirely, or at least predominately, whole grain.” Id. at 638.
            In so holding, the court focused on the fact that the disputed claim was an express
     ingredient claim. For instance, the court explained “reasonable consumers are likely to
     understand that crackers are typically made predominantly of grain. They look to the bold
     assertions on the packaging to discern what type of grain.” Id. at 638. The court also
     explained that “the rule that Defendant contends emerges from these district court
     decisions—that, as a matter of law, it is not misleading to state that a product is made with


                                                 -3-
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 9 of 23 PageID #: 175




     a specified ingredient if that ingredient is in fact present—would validate highly deceptive
     advertising and labeling.” Ibid.
             Subsequent decisions have distinguished Mantikas on the ground that the
     challenged packaging statements were express statements about ingredients. For instance,
     in Steele, the Southern District of New York recently held that Wegman’s Vanilla Ice
     Cream was not deceptively labeled under a similar argument brought by Plaintiffs in this
     case. Steele, 2020 WL 3975461, at *2-3. The court distinguished Mantikas:

                  The plaintiffs assume that buyers take it for granted that natural vanilla
                  flavor is wholly or largely derived from vanilla beans, and argue that if
                  the predominant component of the flavoring is not from beans or vanilla
                  extract, the customer is misled. They point to Mantikas v. Kellogg Co.,
                  910 F.3d 633 (2d Cir. 2018) where the Cheez-It crackers box
                  proclaimed WHOLE GRAIN in large type; there was in fact a small
                  amount of whole grain in the crackers, but they were mainly made of
                  less nutritious enriched white flour. This case is different. The Wegmans
                  container does not mention vanilla beans, or bean extract, and even if
                  vanilla or bean extract is not the predominant factor, if the sources of the
                  flavor are natural, not artificial, it is hard to see where there is deception.
                  What is misrepresented? The ice cream is vanilla flavored. The sources
                  of the flavor are natural, not artificial

     Id. at *2.
             Similarly, in Kennedy v. Mondelez Glob. LLC, No. 19-CV-302-ENV-SJB, 2020
     WL 4006197, at *1-3 (E.D.N.Y. July 10, 2020), plaintiffs alleged graham crackers made
     predominately with white flower were misleadingly packaged because consumers
     expected them to be made with whole wheat flower. This argument rested on the
     assumption that consumers associated the product’s name with graham flower, a type a
     whole wheat flower. Ibid. The court held that the claim made by the product’s name was
     not an ingredient claim, but instead a descriptor of the type and taste of the product. The
     court distinguished Mantikas on these grounds:

                  Plaintiffs’ “whole grain” allegations in this case are distinguishable from
                  the products in Mantikas. The products here are not labelled or
                  represented as “crackers made with graham flour” or “crackers made
                  with graham”—they are instead referred to as “grahams” or “graham
                                                       -4-
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 10 of 23 PageID #: 176




              crackers.” And as noted above, saying “graham” or “graham cracker”
              does not necessarily constitute a representation about the quantum of
              graham flour in the product. Use of the label “graham” does not
              implicate the same concern about a particular ingredient being
              highlighted and presented to consumers to deceive them into thinking
              such an ingredient is the primary or predominant ingredient.

     Id. at *11.
             The same reasoning applies here. 365 Soymilk’s label does not state “made with
     real vanilla” or “100% vanilla extract.” ECF No. 16, FAC ¶3. Instead, the label simply
     informs consumers that they are purchasing vanilla flavored soymilk. There is no

     affirmative representation that must be bolstered by a certain amount of vanilla extract –
     only a flavor claim that is substantiated by the presence of vanilla extract.
             This distinction equally applies to Plaintiffs’ proffering of Sharpe v. A&W

     Concentrate Co., No. 19-CV-768 (BMC), 2020 WL 4931045, at *1 (E.D.N.Y. Aug. 24,
     2020). Sharpe too involved an express ingredient claim on the products’ label – “MADE
     WITH AGED VANILLA.” Id. at *1. The court relied on this key fact to conclude that
     “[b]y holding out their products as containing “aged vanilla,” defendants’ representation is
     the equivalent to stating the beverages are “Made With Natural Vanilla.”” Id. at *5. The
     “made with” element of these statements differentiates these statements from the present
     facts because it establishes the statements as ingredient claim. No such modifier exists on
     the 365 Soymilk label because “vanilla” is a flavor statement not an ingredient claim.

                    b.      Mantikas and Sharpe Do Not Stand for the Proposition That
                            Consumers May Never Review Ingredient Lists.

             Plaintiffs incorrectly contend that under Mantikas reasonable consumers are never
     expected to refer to the information on a product’s back label. This interpretation
     misreads Mantikas, the authority on which it relies, and controlling New York precedent.
     Instead, consumers may rely on back labels to clarify ambiguous front labels.
             In Mantikas, defendant argued that the front label’s affirmative misrepresentation
     could be cured by reviewing the box’s side panel ingredients list. Id. at 637. The court


                                                  -5-
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 11 of 23 PageID #: 177




     disagreed and relied on the Ninth Circuit’s holding in Williams v. Gerber Prods. Co., 552
     F.3d 934, 939 (9th Cir. 2008) to hold that:

                ‘[R]easonable consumers should [not] be expected to look beyond
                misleading representations on the front of the box to discover the truth
                from the ingredient list in small print on the side of the box.’ [Citation]
                ‘Instead, reasonable consumers expect that the ingredient list contains
                more detailed information about the product that confirms other
                representations on the packaging.’

     Id at 637, quoting Williams, 552 F.3d at 939.
               Plaintiffs argue that Mantikas, and the Sharpe decision which relies on it, show
     that consumers of 365 Soymilk may in no circumstance review the product’s ingredient
     list. Plaintiffs’ rote application of Mantikas and Williams does not apply here for two
     reasons.
               First, Williams considers claims under California’s false advertising statutes, not
     New York’s GBL Section 349 and 350. Williams was only cited in Mantikas because the
     plaintiff in that case brought claims under New York and California law. The case’s
     precedential value in a claim only involving New York false advertising law is dubious at
     best.
               Second, both the Ninth Circuit and California Courts have limited Williams’
     holding and found it reasonable for consumers to use the back label of a product to resolve
     front label ambiguity (as opposed to affirmative misrepresentations). See Ebner v. Fresh,
     Inc. 838 F.3d 958, 965–66 (9th Cir. 2016) (Williams stands for the “proposition that if the
     defendant commits an act of deception, the presence of fine print revealing the truth is
     insufficient to dispel that deception.”); Brady v. Bayer Corp., 26 Cal. App. 5th 1156, 1157
     (2018) (examining Williams and its prodigy and concluding that qualifiers on the front
     label of a package can “ameliorate any tendency of the label to mislead” in cases where
     the back label confirms, rather than conflicts, with a reasonable interpretation of the front

     label).


                                                    -6-
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 12 of 23 PageID #: 178




            This limited reading of Williams, and its application in Mantikas, conforms with
     the existing body of New York case law which holds that, “[i]f a plaintiff alleges that an
     element of a product’s label is misleading, but another portion of the label would dispel
     the confusion, the court should ask whether the misleading element is ambiguous. If so,
     the clarification can defeat the claim.” Davis v. Hain Celestial Grp., Inc., 297 F. Supp. 3d
     327, 334 (E.D.N.Y. 2018).
            Here, 365 Soymilk’s label is, at most, ambiguous. To the extent a reasonable
     consumer is confused whether vanilla is a flavor or ingredient claim, they may refer to 365
     Soymilk’s ingredient list to confirm the product’s flavor is a result of “Natural Flavor” and
     “Organic Vanilla Extract.” This is a far cry from the deceptive ingredient claims in
     Mantikas (“MADE WITH WHOLE GRAIN”) and Sharpe (“MADE WITH AGED

     VANILLA”) which were contradicted by the ingredients list.
            Plaintiffs further argue that 365 Soymilk’s ingredients list in this case does not
     provide consumers with enough information to dispel the front label’s ambiguity because
     it does not provide the specific amount of each flavor type. Plaintiffs fail to address the
     holding in Steele, where an even more cryptic back label flavor disclosure was deemed
     sufficient to dispel front label ambiguity:

              Those who prefer natural ingredients will note that it has natural vanilla
              flavor, and no artificial flavors. Evidently there are various natural
              substances which have a vanilla flavor. Those interested in the actual
              ingredients can read the list, which mentions neither vanilla beans nor
              extracts, but they will not learn the components, amounts or proportions
              of the Natural Flavor.

     Steele, 2020 WL 3975461, at *2. Accordingly, reasonable consumers may dispel any
     ambiguity regarding 365 Soymilk’s front label by reviewing the back label.




                                                   -7-
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 13 of 23 PageID #: 179



            2.      Plaintiffs Fail to Show Their GBL Claims are Not Dependent on FDCA
                    Regulations.

            Plaintiffs admit they cannot privately enforce the FDCA, or base their GBL
     Section 349 and 350 claims on FDCA regulatory violations.1 Where the parties differ is
     determining whether Plaintiffs’ theory of deception is dependent on FDCA regulations.
            Contrary to Plaintiffs’ arguments, their theory of deception is heavily dependent on
     FDCA regulatory violations. This is clear not only from the FDCA citations replete
     within the FAC, but also, tellingly, Plaintiffs’ proposed remedies that are dictated directly
     by FDCA regulations:
           • “when vanillin (from non-vanilla sources) and vanilla are combined, the
              ingredient list is required to state “‘contains vanillin, an artificial flavor (or
              flavoring).” ECF No. 16, FAC ¶44, citing to 21 C.F.R. § 169.180(b);

            •    “The Product’s use of vanillin, piperonal and maltol (“organic natural flavor”)
                 with vanilla (“organic vanilla extract”) requires the front label to disclose
                 “artificial vanilla flavor.” ECF No. 16, FAC ¶45, citing to Dkt.16-4, FAC
                 Exhibit D, 1966 FDA correspondence.
     Though Plaintiffs artfully argue that their theory of deception is not founded on such
     regulations, the cure reveals the true nature of alleged malady.
            Further, despite Plaintiffs’ citation to out-of-circuit authority, Plaintiffs make no

     factual allegations supporting the connection between FDCA regulations and consumer
     expectations in this particular instance. This omission is all the more glaring because

     Plaintiffs had the opportunity to attempt to substantiate such a connection in their
     consumer survey, yet chose not to. ECF No.16-1, FAC Exhibit A, Propeller Insights, Non-
     Dairy Milk Alternatives Study, Survey (survey contains no questions linking consumer
     perception to FDCA regulations).
            Finally, Plaintiffs attempt to argue that WFM Group’s proffered preemption case
     law may be distinguished because it involved instances where alleged regulatory

     1
       Since Plaintiffs concede this point, the extensive citation and discussion of FDCA
     regulation in the FAC is “without consequence.” Steele, 2020 WL 3975461, at *2.
     Accordingly, these allegations are inconsistent with Rule 8’s requirement that the
     complaint contain a “short and plain statement of the claim…” Fed. R. Civ. P. 8(a)(2).
                                                  -8-
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 14 of 23 PageID #: 180




     violations were not inherently deceptive and thus not actionable on their own. Opposition
     pp.17-18. Plaintiffs fail to grasp that there is no distinction between these cases and this
     case - take away Plaintiffs’ web of FDCA allegations, and there is no basis for finding 365
     Soymilk’s label misbranded or deceptive.

             3.       The Court is Not Bound to Accept Plaintiffs’ Interpretation of Their
                      Consumer Survey.

             Plaintiffs proffer out-of-circuit authority for the proposition that the Court must
     accept their interpretation of their consumer survey which allegedly shows that 365
     Soymilk’s label is deceptive. While the Court may be bound to accept well-pled facts, it
     is not bound to accept Plaintiffs’ conclusory lay-interpretation of their own survey.
             Where “the allegations of [a] [c]omplaint are materially inconsistent with the”
     evidence a plaintiff relies on to make those allegations, we may “easily conclude that
     [p]laintiffs’ claims lack the facial plausibility necessary to survive a motion to dismiss.”
     Fink v. Time Warner Cable, 714 F.3d 739, 742 (2d Cir. 2013). For example, in Axon v.
     Florida's Nat. Growers, Inc., 813 F. App'x 701, 704–05 (2d Cir. 2020), plaintiff attempted
     to rely on conclusions gleaned from a survey attached to the complaint. The court held
     that:

              even without making findings of fact regarding the survey, the court
              properly determined that the claims Axon asserted based on the survey
              were facially unsupported by it. Put simply, the survey does not render
              Axon's claims plausible even taking the allegations of the proposed
              amended complaint as true and viewing them in the light most favorable
              to her.

     Id. at 704-05.
             As in Axon, the Court should disregard Plaintiffs’ conclusions regarding the facts
     presented in their consumer survey.




                                                  -9-
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 15 of 23 PageID #: 181




            4.      Plaintiffs Fail to Defend Their Flawed GC-MS Analysis.

            Plaintiffs fail to resolve the inadequacies of their flawed GC-MS analysis of 365

     Soymilk. First, Plaintiffs attempt to distinguish Steele, where the court disregarded a
     nearly identical survey on methodological grounds, because “unlike Steele, Plaintiffs do
     not allege the Product lacks any vanilla, but that it contains less than consumers expect…”
     Opposition, p.19. This is a distinction without a difference, and Plaintiffs fail to explain
     the relevance of this point. The Steele court threw out the test because it did not test for
     the specific chemical markers of vanilla extract. Steele, 2020 WL 3975461, at *3. The
     same applies here.
            Plaintiffs argue that testing for chemical markers does not make sense in the
     chromatography-mass spectrometry context because it takes away the test’s ability to
     compare “results with a known authentic sample.” Opposition, p.20. Not only does this
     argument fly in the face of Steele’s reasoning, but it directly underscores the fatal flaw of
     Plaintiffs’ test – lack of an authentic control sample. Plaintiff cannot defend
     chromatography-mass spectrometry testing by pointing to the method’s ability to test
     against control samples, then at the same time deny that a control is needed in this
     instance.

            5.      Plaintiffs Fail to Allege Injury Under GBL Sections 349 and 350.

            Plaintiffs contend that by baldly alleging 365 Soymilk was purchased at a price
     premium they have sufficiently alleged injury for purposes of stating their consumer
     deception claims under GBL sections 349 and 350. Courts, however, have held that mere
     “boilerplate recitations of the formula for calculating a price premium” are insufficient to
     establish injury and have required plaintiffs to allege “non-conclusory allegations actually
     demonstrating that the Plaintiffs paid a price premium for any of the products.” Wright v.
     Publishers Clearing House, Inc., 439 F. Supp. 3d 102, 114 (E.D.N.Y. 2020).




                                                 - 10 -
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 16 of 23 PageID #: 182




             Moreover, Plaintiffs’ price premium allegations are especially dubious in the
     present matter because, as Plaintiffs allege, Whole Foods Market is a “high-value” grocery
     store known for selling quality goods at a price point above that of its competitors. ECF
     No.16, FAC ¶65. Plaintiffs’ barebones allegations leave open a number of possibilities
     regarding the alleged price premium, including, that the premium is as a result of superior
     ingredients or, that as a “private label” product there actually is no premium at all.
             Another possibility, assuming the existence of a price premium, is that it is just as
     likely that any price premium is as a result of the manufacture’s price schedule as opposed
     to the plaintiff’s bald allegation. This possibility too thwarts Plaintiffs’ allegation that it
     was injured by WFM Group. Izquierdo v. Mondelez Int'l, Inc., No. 16-CV-04697 (CM),
     2016 WL 6459832, at *7 (S.D.N.Y. Oct. 26, 2016) (no injury where the “Complaint still

     fails to state that [manufacturer], and not the ultimate Candy seller, benefited from any
     price inflation.”).
     B.      Plaintiffs Fail to Adequately Allege Either a Special Relationship, or WFM
             Group’s Special Expertise or Intent and Thus Fail to Plead Their Negligent
             Misrepresentation Claim.
             Plaintiffs rely on Greene v. Gerber Prod. Co., 262 F. Supp. 3d 38, 75–77 (E.D.N.Y.
     2017), to argue that Plaintiffs need not plead a special relationship between them and WFM
     Group to state a claim for negligent misrepresentation. Plaintiffs’ argument fails.2

             In Green, the Eastern District held that where a plaintiff fails to allege a special
     relationship, they can make up for it by “emphatically” alleging “the person making the
     representation held or appeared to hold unique or special expertise” and “the speaker was
     aware of the use to which the information would be put and supplied it for that purpose.”
     Greene, 262 F. Supp. 3d at 75–77.



     2
      Plaintiffs’ Opposition fails to respond at all to the argument that Plaintiffs’ negligent
     misrepresentation claim is barred by the economic loss doctrine.
                                                   - 11 -
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 17 of 23 PageID #: 183




            Plaintiffs cannot rely on Greene because it is wrongly decided, and because they fail
     to emphatically allege WFM Group has special expertise and intended that Plaintiffs rely on
     365 Soymilk’s vanilla statement.
            1.      Greene Is Wrongly Decided, and a Special Relationship Is Required.
            Plaintiffs’ reliance on Green is misplaced as Green incorrectly holds that a plaintiff
     need not plead a special relationship. Greene relies on Suez Equity Inv'rs, L.P. v. Toronto-
     Dominion Bank, 250 F.3d 87, 103–04 (2d Cir. 2001) and Eternity Glob. Master Fund Ltd. v.
     Morgan Guar. Tr. Co. of N.Y., 375 F.3d 168, 188–89 (2d Cir. 2004) for the proposition that
     a plaintiff need not plead a special relationship so long as they emphatically plead
     defendant’s special expertise and intent. Neither the Suez nor Eternity Glob. decisions,
     however, dispensed with the special relationship requirement as Greene suggests. Suez, 250
     F.3d at 103 (“plaintiff's complaint implies a relationship between the parties that extended

     beyond the typical arm's length business transaction: defendants initiated contact with
     plaintiffs, induced them to forebear from performing their own due diligence, and
     repeatedly vouched for the veracity of the allegedly deceptive information.”); Eternity Glob.
     Master Fund Ltd. v. Morgan Guar. Tr. Co. of N.Y., 375 F.3d 168, 188–89 (2d Cir. 2004)
     (holding that Suez does not dispense with special relationship requirement).
            Indeed, completely eradicating the special relationship requirement directly
     contradicts the New York Court of Appeals seminal holding in Kimmell v. Schaefer, 89

     N.Y.2d 257, 652 N.Y.S.2d 715, 675 N.E.2d 450, 454 (1996), which “does nothing to
     undermine the basic requirement of a ‘special relationship’ for a negligent
     misrepresentation tort action.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 788–
     89 (2d Cir. 2003). Greene, may not purport to rely on Kimmell, Suez, and Eternity Glob.
     and at the same time eschew the special relationship requirement all together.
            Plaintiffs are unable to plead a special relationship here. Under the special
     relationship test, “courts have consistently held that advertisements alone are not sufficient”
     to establish a special relationship “based on an advertisement directed at consumers and

                                                 - 12 -
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 18 of 23 PageID #: 184




     intended to induce reliance.” Stoltz v. Fage Dairy Processing Indus., S.A., No. 14-CV-
     3826 MKB, 2015 WL 5579872, at *25 (E.D.N.Y. Sept. 22, 2015). Indeed, “if this alone
     were sufficient, a special relationship would necessarily always exist for purposes of
     misbranded food claims, which is not the case.” Stolz, 2015 WL 5579872, at *25.
             Here, Plaintiffs fail to plead any relationship beyond that of buyer and seller and
     their negligent misrepresentation claim fails.


             2.     Plaintiffs Fail to Emphatically Allege WFM Group’s Special Expertise
                    and Intent.
             Even if this Court were to credit Plaintiffs’ assertion that a special relationship is not
     required when special expertise and intent are “emphatically” pled, Plaintiffs fail to do so
     here.
             Plaintiffs allege with no supporting facts that “WFM Group owed them a duty
     because it holds “itself out as having special knowledge and experience in the production,
     service and/or sale of the product.” ECF No.16, FAC ¶94. This boilerplate allegation is a
     far cry from the detailed allegations of specialized knowledge which courts considered
     “emphatic” in Greene and Suez. See Greene, 262 F. Supp. 3d at 76 (plaintiff alleged
     specialized knowledge by showing defendant conducted study undermining label claims
     and knew FDA rejected label claims); Suez, 250 F.3d at 103 (plaintiff alleged specialized
     knowledge by alleging defendants possessed report undermining the strength of investment
     in health care financing venture and informing plaintiff investors they were
     knowledgeable). As Greene noted, “[t]hese are not merely “knowledge of the particulars of
     the company's business,” which would “not constitute the type of ‘specialized knowledge’
     that is required in order to impose a duty of care.” Greene, 262 F. Supp. 3d at 76, quoting
     Trainum v. Rockwell Collins, Inc., No. 16-CV-7005, 2017 WL 1093986, at *4 (S.D.N.Y.
     Mar. 9, 2017). Contrastingly, Plaintiffs make no allegation that WFM Group possess any
     similar product testing or made any communication whatsoever to Plaintiffs assuring them


                                                  - 13 -
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 19 of 23 PageID #: 185




     of its expertise. Instead, Plaintiffs’ allegations rest on the simple particulars of WFM
     Group’s business and are not actionable.
            The FAC also formulaically alleges that WFM Group intended that consumers rely
     on the labeling but fails to adduce any facts supporting this claim other than the fact that the
     labeling exists. Again, these are not the detailed “emphatic” allegations present in Greene
     and Suez. Greene, 262 F. Supp. 3d at 76 (defendant intentionally applied for FDA approval
     for label claims, placed them prominently on label, and placed advertisements with claims
     in consumer magazines); Suez, 250 F.3d at 103 (“defendants knew that plaintiffs sought
     information about [investment background] to aid their investment decision and defendants
     supplied [misleading information] for that purpose, while dissuading plaintiffs from
     conducting their own investigation.”). Plaintiffs thus fail to adequately allege WFM

     Group’s special expertise or intent, and their negligent misrepresentation claim fails.

     C.     Plaintiffs Fail to Address the Deficiencies in Their Warranty Claims.

            Plaintiffs halfheartedly defend their warranty claims by merely reciting the elements
     for breaches of express and implied warranty. Plaintiffs, however, completely fail to
     respond to WFM Group’s argument that no notice was adequately alleged or given as
     required by New York law.
            Further, as to Plaintiffs’ implied warranty claim, Plaintiffs fail to respond to WFM
     Group’s authority showing that, “[w]here the sale of a food or beverage is concerned, courts
     have ruled that the product need only be fit for human consumption to be of merchantable
     quality.” Silva v. Smucker Nat. Foods, Inc., No. 14-cv-6154-JG-RML, 2015 WL 5360022,
     at *11 (E.D.N.Y. Sept. 14, 2015) (dismissing implied warranty claim). Instead, Plaintiffs
     cite to Jackson v. Eddy's LI RV Ctr., Inc., 845 F. Supp. 2d 523, 530–31 (E.D.N.Y. 2012),
     which deals with the merchantability of motorhomes, not beverages. Plaintiffs fail to allege
     that 365 Soymilk was undrinkable, and their implied warranty claim fails.




                                                 - 14 -
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 20 of 23 PageID #: 186




            Finally, Plaintiffs also fail to address that they do not allege a written warranty as
     required under the MMWA. See, e.g., Chufen Chen v. Dunkin' Brands, Inc., No. 17-cv-
     3808-CBA-RER, 2018 WL 9346682, at *6 (E.D.N.Y. Sept. 17, 2018), aff'd, 954 F.3d 492
     (2d Cir. 2020) (dismissing MMWA claim based on “Angus beef” labeling claim). Thus,
     Plaintiffs’ MMWA claim should be dismissed.
     D.     Plaintiffs Fail to Address Deficiencies in Their Fraud Claim.
            Similar to Plaintiffs’ defense of their warranty claims, Plaintiffs Opposition simply
     recites the elements of fraud without responding to any of WFM Group’s arguments.
     Plaintiffs make no attempt to allege any facts beyond profit motive demonstrating WFM
     Groups’ fraudulent intent and thus fail to state a claim for fraud. Sarr v. BEF Foods, Inc.,
     No. 18-cv-6409-ARR-RLM, 2020 WL 729883, at *9 (E.D.N.Y. Feb. 13, 2020), quoting In

     re Frito-Lay N. Am., Inc. All Nat. Litig., No. 12-md-2413-RRM-RLM, 2013 WL 4647512,
     at *25 (E.D.N.Y. Aug. 29, 2013) (“Generalized allegations that a defendant sought to
     “satisfy consumers’ desires” or “increase sales and profits[]” are insufficient to plead the
     requisite inference of scienter).

     E.     Plaintiffs Fail to Demonstrate Their Unjust Enrichment Claim is Not
            Duplicative.

            Plaintiffs disregard WFM Group’s case law, and rely on Tianbo Huang v. iTV
     Media, Inc., 13 F. Supp. 3d 246, 261 (E.D.N.Y. 2014) to argue that dismissal of the unjust

     enrichment claim is premature because this claim could survive even if Plaintiffs’ others
     do not. Tianbo, however, is distinguishable because Plaintiffs’ unjust enrichment claim is
     entirely dependent on their other claims.
            In Tianbo, determining the overlap between plaintiffs various claims was a matter
     of fact because the court needed to determine whether a written contract covered all
     aspects of a parties’ agreement. Id. Contrastingly, here there is no dispute over the scope
     of Plaintiffs’ unjust enrichment claim – as shown by the laconic two paragraph pleading
     underlying this cause of action, it is entirely derivative of Plaintiffs’ other claims. ECF

                                                 - 15 -
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 21 of 23 PageID #: 187




     No.16, FAC ¶¶113-114. In Sarr, the court addressed and dismissed Plaintiffs’ argument
     here, holding that when an unjust enrichment claim “arise[s] out of the same alleged
     misrepresentations” as a plaintiff’s false advertising claims it is duplicative and subject to
     dismissal. Sarr, 2020 WL 729883, at *10.
     F.      Plaintiffs Lack Standing to Pursue Injunctive Relief.
             Plaintiffs rely on Belfiore v. Procter & Gamble Co., 94 F. Supp. 3d 440, 445
     (E.D.N.Y. 2015) and its progeny to argue that the inability to rely on labels in the future
     constitutes an injury conferring standing to pursue injunctive relief. This line of cases,
     however, conflict with the Second Circuit’s decision in Kommer v. Bayer Consumer
     Health, a division of Bayer AG, 710 F. App'x 43, 44 (2d Cir. 2018), which held that absent
     an actual intent to purchase the product in the future there is no standing to obtain

     injunctive relief. See Sharpe v. A&W Concentrate Co., No. 19-CV-768 (BMC), 2020 WL
     4931045, at *3–4 (E.D.N.Y. Aug. 24, 2020) (distinguishing Belfiore line of cases as
     mostly predating Kommer, and holding that “[b]ecause plaintiffs admit that they are
     unlikely to purchase the products at issue, unless the products are changed, they lack
     standing to seek injunctive relief.”). Here, as in Sharpe, Plaintiffs allege they will
     purchase the product again only if it is changed, and thus fail to allege standing to obtain
     injunctive relief.
     //

     //




                                                 - 16 -
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 22 of 23 PageID #: 188




                                    III.    CONCLUSION

           For the reasons stated herein, WFM Group asks that this Court dismiss Plaintiffs’

     FAC with prejudice.



     Dated: October 6, 2020                        Respectfully submitted,


                                                       /s/ Brian R. Blackman_____
                                                       Brian R. Blackman (admitted pro hac vice)
                                                       David P. Adams (admitted pro hac vice)
                                                       Blaxter | Blackman LLP
                                                       601 California Street, Suite 1505
                                                       San Francisco, California 94108
                                                       Telephone: (415) 500-7700
                                                       Email: bblackman@blaxterlaw.com
                                                               dadams@blaxterlaw.com

                                                       Attorney for Defendant Whole Foods
                                                       Market Group, Inc




                                              - 17 -
Case 1:19-cv-05913-CBA-SMG Document 25 Filed 10/06/20 Page 23 of 23 PageID #: 189




                                 CERTIFICATE OF SERVICE
            I hereby certify that on October 6, 2020, I caused a copy of the foregoing Reply in

     Support of Defendant’s Motion to Dismiss First Amended Complaint to be served on the
     following counsel via electronic mail:

     Spencer I. Sheehan                            Michael Robert Reese
     Sheehan & Associates, P.C.                    Sue Jung Nam
     505 Northern Blvd., Suite 311                 Reese LLP
     Great Neck, NY 11021                          100 West 93rd Street, 16th floor
     Tel: 516-303-0552                             New York, NY 10025
     Email: spencer@spencersheehan.com             Tel:(212) 643-0500
                                                   Email: mreese@reesellp.com
     Counsel for Plaintiff                                snam@reesellp.com
                                                   Counsel for Plaintiff
     Christopher Patalano
     Sheehan & Associates, PC
     60 Cuttermill Rd, Suite 409
     Great Neck, NY 11021
     Tel: 516-303-0552
     Email: cpatalano@spencersheehan.com
     Counsel for Plaintiff


                                                               /s/ Brian R. Blackman
                                                               Brian R. Blackman




                                               - 18 -
